MORRIS, Judge.
Plaintiff James A. Taylor presented the only evidence offered for plaintiffs1. He identified plaintiffs’ exhibit No. 1 as the deed to his property and testified that “it accurately describes my property.” He then testified that he knew the boundaries, that an iron stake at each corner marks the boundaries. He pointed to a drawing on the blackboard and testified: “I made the marks that are on the blackboard now. This is Carraway *279Creek. This here is State Road #1832. There’s an iron stake at this point, this point, this point, and this point, and also this corner. At the time I bought my property in July, 1969, iron stakes were at this point, this point, this point, this point, this point, and at this point right here. My property was 220 feet wide on the road side. The depth of my property on the northern line was 700 feet.” The witness later testified that he bought the property in July 1968. A copy of the deed sent up as an exhibit is dated 15 July 1968, so we assume that 1968 is the correct date.
Defendant contends this is not sufficient. We agree. In Andrews v. Bruton, 242 N.C. 93, 86 S.E. 2d 786 (1955), an action for damages for trespass and cutting timber, Bobbitt, J. (now C.J.), speaking for the Court, said:
“It seems appropriate to call attention to certain well-established rules. Their allegations as to title having been denied, it was incumbent upon plaintiffs to establish both ownership and trespass. Norman v. Williams, 241 N.C. 732, 86 S.E. 2d 593, and cases cited. Whether relying upon their deeds as proof of title or of color of title, they were required to locate the land by fitting the description in the deeds to the earth’s surface. G.S. 8-39; Locklear v. Oxendine, 233 N.C. 710, 65 S.E. 2d 673; Parsons v. Lumber Co., 214 N.C. 459, 199 S.E. 626. In the absence of title or color of title, they were required to establish the known and visible lines and boundaries of the land actually occupied for the statutory period. Carswell v. Morganton, 236 N.C. 375, 72 S.E. 2d 748.”
Here also defendant denied plaintiffs’ title. Applying the well-established rules set out in Andrews v. Bruton, supra, it is obvious that plaintiffs’ evidence is insufficient.
Affirmed.
Judges Brock and Vaughn concur.